 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
JOSEPH STEELE,                   :
               Petitioner,       :
                                 :        15 CR 836(VM)
          -against-              :      20 Civ. 1151 (VM)
                                 :      DECISION AND ORDER
UNITED STATES OF AMERICA,        :
                                 :
               Respondent.       :
---------------------------------X
VICTOR MARRERO, United States District Judge:

     On   February    5,    2020,    petitioner    Joseph       Steele

(“Steele”), proceeding pro se, filed a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

(See Steele v. United States, No. 20 Civ. 1151 (the “Civil

Docket”), Dkt. No. 1.) On December 1, 2020, after Steele had

filed his motion and the Government had filed its response,

Steele submitted a letter to the Court indicating that he had

been unable to do proper research since March 2020 as a result

of a COVID-19-related lockdown at his facility. (See Civil

Docket, Dkt. No. 13.) The Court subsequently directed the

Clerk to send Steele an application for pro bono counsel.

(See Civil Docket, Dkt. Nos. 14, 16, 18.) Now before the Court

is Steele’s application for pro bono counsel and to proceed

in forma pauperis. (See Civil Docket, Dkt. Nos. 15, 19.)

Although Steele’s application to proceed in forma pauperis

(Civil Docket, Dkt. No. 19) is GRANTED, for the reasons stated

below, the application for pro bono counsel (Civil Docket,


                                 1
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 2 of 9



Dkt. No. 15) is DENIED.

                         I.    BACKGROUND

     On February 19, 2016, Steele was charged with one count

of being a felon in possession of a firearm in violation of

18 U.S.C. §§ 922(g)(1) and 2. The indictment alleged that

Steele had three predicate felonies subjecting him to a

sentencing enhancement under the Armed Career Criminal Act,

18 U.S.C. § 924(e)(1). The charges stemmed from an incident

that took place on October 10, 2015, during which Steele

pulled out a gun and fired it during an argument with three

other men. On October 28, 2016, following a four-day jury

trial, Steele was convicted of this charge.

     In his Section 2255 motion, Steele alleges that he was

denied effective assistance of counsel when his trial counsel

(1) failed to call Vanessa Martinez, a Forensic Criminalist

with the NYPD Police Laboratory, to testify; (2) failed to

call Officer Perdomo to testify about a glove that Perdomo

had recovered from Steele following Steele’s arrest; and (3)

failed to introduce the glove into evidence. (See United

States v. Steele, No. 15 CR 836 (the “Criminal Docket”), Dkt.

No. 84, at 4, 8, 11.)

                        II.   LEGAL STANDARD

     There is no constitutional right to counsel in a habeas

action, so it is within the Court’s discretion whether to


                                 2
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 3 of 9



appoint pro bono counsel. See 18 U.S.C. § 3006A(a)(2)(B)

(allowing for appointment of counsel for any financially

eligible person when required by “the interests of justice”).

The same factors relevant to granting pro bono counsel in

civil cases, such as the likelihood of success on the merits,

complexity of the legal issues, and the movant’s ability to

investigate and present the case, must be considered. See,

e.g., Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989).

      The Second Circuit has stated that pro bono “counsel is

often unwarranted where the [pro se litigant’s] changes of

success are extremely slim, and advised that a district judge

should determine whether the pro se litigant’s position seems

likely to be of substance, or show[s] some chance of success.”

Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 204

(2d   Cir.   2003)   (internal   quotation   marks   and   citation

omitted). Pro se litigants seeking pro bono counsel must

“first pass the test of likely merit.” Id.

                          III. DISCUSSION

      Though the Court is mindful that COVID-19 restrictions

have affected Steele’s ability to conduct research, the Court

is ultimately not persuaded that Steele has “pass[ed] the

test of likely merit.” Id. In addition, Steele’s case does

not raise complex legal issues, and his inability to conduct


                                 3
    Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 4 of 9



research      can    be     mitigated        through   means    other    than

appointment of counsel. Accordingly, Steele’s application for

pro bono counsel is denied.

A.     LIKELIHOOD OF SUCCESS

       “In order to establish an ineffective assistance claim,

a    petitioner     must    show    that      counsel’s    performance    was

deficient, and that the deficiency prejudiced the defense.”

Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir. 2013). Based on

the Court’s review of the evidence adduced at trial, as well

as Steele’s opening Memorandum of Law in support of his

Section 2255 motion, the Court finds that Steele is not likely

to succeed in demonstrating that the allegedly deficient

performance of trial counsel caused him prejudice.

       Turning first to the testimony and evidence relating to

the glove, the Court does not find it likely that introduction

of this evidence raises a “substantial, not just conceivable,

likelihood of a different result.” Cullen v. Pinholster, 563

U.S. 170, 189 (2011) (internal quotation marks omitted). This

is because Steele’s DNA was not found on the firearm that he

allegedly fired. (Trial Tr. at 211-12.) In order to convince

the jury that the lack of DNA did not prove that Steele had

not    handled      the    gun,    the   Government       introduced    expert

testimony about how and why DNA is not always fully captured

on surfaces including, for example, because someone may shed


                                         4
    Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 5 of 9



fewer skin cells than needed to leave a trace, or the item

may have been rubbed to remove DNA. (Id. at 200-05.)                     Had

evidence of the glove been introduced, the Government would

have had a much stronger explanation for why Steele’s DNA was

not found on the gun: he held it while wearing a glove.1 Thus,

although Steele argues that the evidence of the glove would

have helped his case, the exact opposite is true: evidence of

the glove created a serious risk of harm to Steele’s case,

and    the     Court   cannot    conclude    that   its    exclusion    was

prejudicial.

       Similarly, the Court finds no substantial likelihood of

a different outcome had Martinez testified at trial. While

defense counsel could have elicited testimony from Martinez

establishing that no gunshot residue was found on the jacket

Steele was wearing on the night in question (see Criminal

Docket, Dkt. No. 58, Ex. A at 4), Martinez’s testimony would

not have been limited to this finding. The Government would

have    also    questioned      Martinez    and   been    able   to   elicit

testimony from her establishing the unreliability of the test

results given the inadequate technology used as well as other



1 The glove contained three individuals’ DNA, and although Steele was
excluded from being “a possible contributor of the major component DNA
profile obtained,” Steele was not excluded from being a contributor of
the “minor alleles present.” (Criminal Docket, Dkt. No. 89-1, at 8.) As
such, the report ultimately neither confirmed nor denied the presence of
Steele’s DNA and would not exonerate Steele.


                                     5
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 6 of 9



plausible reasons for why gunshot residue was not found on

the jacket (i.e., because of the type of fabric the jacket

was made of or because any residue had been brushed off while

running). (See Criminal Docket, Dkt. No. 59, at 2-3.) While

the Court cannot be certain what evidence would have been

adduced, it is highly probable that the full scope of her

findings    and   analysis    would    have   been   introduced      and

undermined the probative value of the report. Therefore, the

failure to call Martinez as a witness did not prejudice

Steele’s case.

     Moreover,    the     Government    presented    multiple      other

probative   pieces   of    evidence    supporting    its   case.     For

instance, an eyewitness testified that he saw a man in a

burgundy jacket point a gun, and the Government established

that Steele was wearing a burgundy jacket. (Trial Tr. at 46-

47, 181-83, 185.) While Steele was being chased, Officer

Burgos also saw a black object in Steele’s left hand and saw

him make a swinging motion across his body as he fled,

followed by a metallic clattering sound. (Id. at 81-82.)

Officer Burgos then found a firearm near where he heard this

sound. The shell casing that was fired by the firearm found

by Officer Burgos was also found near where Steele was

arrested. (Id. at 82, 84, 91, 159, 163-65, 239.) There was

also corroborative surveillance video. (Id. at 267-70.) The


                                  6
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 7 of 9



weight of this evidence tying Steele to the firearm makes it

even less likely that Steele can establish prejudice.

      Because Steele’s claim is not likely to be meritorious,

this factor weighs against appointment of pro bono counsel.

B.    Complexity of the Legal Issues

      The Court further finds that Steele’s petition does not

raise complex legal issues. Steele’s claims predominantly

require an assessment of whether particular evidence would

have affected the jury’s decision in light of the other

evidence presented by the prosecution. No additional factual

development is required, no questions of legal interpretation

are raised, and no complicated or novel issues of law must be

researched. Therefore, this factor likewise weighs against

appointment of counsel.

C.    Ability to Present His Case

      Finally, while Steele does lack an ability to conduct

research due to COVID-related lockdowns at his facility, this

alone is not a sufficient basis upon which to grant pro bono

counsel. Because COVID has further restricted the ordinarily

limited availability of pro bono counsel, courts have not

granted pro bono counsel to similarly situated petitioners

who   have   been   affected   by   COVID   restrictions   in   their

facilities. See Murphy v. Warden, No. 20 Civ. 3076, 2020 WL

2521461, at *3 (S.D.N.Y. May 15, 2020); see also Fulton v.


                                    7
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 8 of 9



Superintendent, 20 Civ. 21, 2020 WL 3250594, at *4 (S.D.N.Y.

June 16, 2020).

     Instead, those courts have mitigated the difficulties

faced by petitioners by other means. For instance, the Murphy

court reminded the petitioner “that it is not necessary to

cite case law or make legal arguments in his petition. He

only needs to state the relief he is seeking, his grounds for

relief, and the facts supporting each ground. Petitioner may

hand-write the petition, provided it is legible.” 2020 WL

2521461, at *3. In addition, the Fulton court reminded the

petitioner that “he may seek assistance from the New York

Legal Assistance Group. Additional information can be found

online at nylag.org; by calling 212-613-5000; or by emailing

info@nylag.org.” 2020 WL 3250594, at *4. Alongside these

options, another option available to Steele is to seek an

extension of the deadline to file his reply, should the need

arise.

     For   the    foregoing   reasons,          the   Court   finds   that

appointment of pro bono counsel is not necessitated by the

interests of justice. However, in light of the lockdown at

Steele’s facility, the Court will grant Steele an additional

thirty (30) days from the date of this Order to file his reply

to the Government’s Memorandum in Opposition.

                              IV.       ORDER


                                    8
 Case 1:20-cv-01151-VM Document 20 Filed 02/09/21 Page 9 of 9



      Accordingly, for the reasons stated above, it is hereby

      ORDERED that petitioner Joseph Steele’s application to

proceed in forma pauperis (Civil Docket, Dkt. No. 19) is

GRANTED, but petitioner’s application for pro bono counsel

(Civil Docket, Dkt. No. 15) is DENIED without prejudice.

      The Clerk of Court is hereby directed to mail this Order

to   Joseph    Steele,   Register   Number     73353-054,   at   F.C.I.

Hazelton, P.O. Box 5000, Bruceton Mills, WV 26525.

SO ORDERED.

Dated:        New York, New York
              9 February 2021
              XX
                                        ___________________________
                                               Victor Marrero
                                                 U.S.D.J.




                                    9
